35 So.3d 167 (2010)
TARMAC AMERICA, LLC d/b/a Tarmac, Appellant,
v.
Renata AVILA, as Personal Representative for the Estate of Claudia Avila on behalf of Fernanda Avila, Cicero Avila and Renata Avila, survivors, Appellees.
No. 4D08-4379.
District Court of Appeal of Florida, Fourth District.
May 26, 2010.
Robert E. Biasotti and Stephanie Zimmerman of Carlton Fields, P.A., St. Petersburg, for appellant.
Marc A. Wites of Wites & Kapetan, P.A., Lighthouse Point, for appellee Renata Avila.
PER CURIAM.
Affirmed. See Dean v. Rutherford Mulhall, P.A., 16 So.3d 284 (Fla. 4th DCA 2009).
GROSS, C.J., STEVENSON and CIKLIN, JJ., concur.